10

11

12

13

14

15

16

17

18

19

20

ae

22

23

DAVID GOLDSTINE,

Vv.

FEDEX FREIGHT, INC.,

Case 2:18-cv-01164-MJP Document 172-1 Filed 03/12/20 Page 1 of4-

The Honorable Marsha J. Pechman

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

Plaintiff,

Defendants.

 

 

 

 

[PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO SEAL
DOCUMENTS PURSUANT TO LCR 4(g), OR IN THE
ALTERNATIVE, FILE REDACTED COPIES PURSUANT TO LCR 5.2
Case No. 2:18-cv-01164 MJP

Case No. 2:18-cv-01164 MJP

 
  
  

D] ORDER GRANTING
INTIFF’S MOTION TO SEAL
OCUMENTS PURSUANT TO LCR
5(g), OR IN THE ALTERNATIVE, FILE
REDACTED COPIES PURSUANT TO
LCR 5.2

The above-entitled Court, having received and reviewed:

l.

(Dkt. #. ), if any,

Plaintiff's Motion to Seal Documents Pursuant To LCR 5(g), or in the
Alternative, File Redacted Copies Pursuant To LCR 5.2 (Dkt. # ),
Defendant’s Opposition to Plaintiff's Motion to Seal Documents Pursuant to

LCR 5(g), or in the Alternative, File Redacted Copies Pursuant To LCR 5.2

Plaintiff's Reply re: Motion to Seal Documents Pursuant to LCR 5(g), or in the

Alternative, File Redacted Copies Pursuant To LCR 5.2 (Dkt. # ), if any,

AKW LAW, P.C.
6100 219" St. SW, Suite 480
Mountlake Terrace, WA 98043
Tel. (206) 259-1259 / Fax (855) 925-9529

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18-cv-01164-MJP Document 172-1 Filed 03/12/20 Page 2 of 4

4,

all attached declarations and exhibits to the above, and the relevant portions of

the record,

. Plaintiff David Goldstine’s Motion To Seal Documents Pursuant To LCR 5(g), Or In

The Alternative, File Redacted Copies Pursuant To LCR 5.2 is GRANTED, and

1,

Exhibit A attached to Declaration of Ada K. Wong In Support of Plaintiff's
Motion To Seal Documents Pursuant To LCR 5(g), Or In The Alternative, File
Redacted Copies Pursuant To LCR 5.2 is SEALED and will remain under seal
until further order of the court;

Exhibit B attached to Declaration of Ada K. Wong In Support of Plaintiff's
Motion To Seal Documents Pursuant To LCR 5(g), Or In The Alternative, File
Redacted Copies Pursuant To LCR 5.2 is SEALED and will remain under seal
until further order of the court;

Exhibit C attached to Declaration of Ada K. Wong In Support of Plaintiff's
Motion To Seal Documents Pursuant To LCR 5(g), Or In The Alternative, File
Redacted Copies Pursuant To LCR 5.2 is SEALED and will remain under seal
until further order of the court;

Exhibit D attached to Declaration of Ada K. Wong In Support of Plaintiff's
Motion To Seal Documents Pursuant To LCR 5(g), Or In The Alternative, File
Redacted Copies Pursuant To LCR 5.2 is SEALED and will remain under seal

until further order of the court;

IT IS SO ORDERED.

The District Court Clerk is hereby directed to enter this Order and to provide copies to

counsel.
[PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO SEAL AKW LAW, P.C.
DOCUMENTS PURSUANT TO LCR 5(g), OR IN THE 6100 219" St. SW, Suite 480
ALTERNATIVE, FILE REDACTED COPIES PURSUANT TO LCR 5.2 Mountlake Terrace, WA 98043

Case No. 2:18-cv-01164 MJP Tel, (206) 259-1259 / Fax (855) 925-9529

 
10

11

12

13

14

13

16

1?

18

19

20

21

22

23

 

 

Case 2:18-cv-01164-MJP Document172-1 Filed 03/12/20 Page 3 of 4

DATED this |[3hday of

  

ECHMAN
UNITED STATES DISTRICT JUDGE

 

 

Presented by:

AKW LAW, P.C.

/s/ Ada K. Wong

Ada K. Wong, WSBA #45936
Attorney for Plaintiff

6100 219" St. SW, Suite 480
Mountlake Terrace, WA 98043
Tel.: (206) 259-1259

Fax: (855) 925-9529

E-mail: ada(@akw-law.com

[PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO SEAL AKW L AW, P.C.
DOCUMENTS PURSUANT TO LCR S(g), OR IN THE 6100 219" St. SW, Suite 480
ALTERNATIVE, FILE REDACTED COPIES PURSUANT TO LCR 5.2 Mountlake Terrace, WA 98043

Case No. 2:18-cv-01164 MJP Tel. (206) 259-1259 / Fax (855) 925-9529

 
10

11

12

13

14

13

16

L?

18

19

20

Zl

22

23

 

Case 2:18-cv-01164-MJP Document172-1 Filed 03/12/20 Page 4 of 4

. CERTIFICATE OF SERVICE
x: : Thereby certify that on March 1 2, 2020, I caused to be electronically filed the foregoing

ay?

document with the Clerk, of the Court using the CM/ECF system, which will send notification

of such filing to the following:

 

Medora A. Marisseau

Brett A. Elliott

Karr Tuttle Campbell

701 Fifth Avenue, Ste. 3300

Seattle, WA 98104

E-mail: MMarisseau(@karrtuttle.com

E-mail: Belliott@karrtuttle.com
E-mail: jlikit@karrtuttle.com

Donald H. Snook, TN Bar #21775
Sandra C. Isom, CA Bar #157374
FedEx Freight, Inc.

1715 Aaron Brenner Drive, Suite 600
Memphis, TN 38120

E-mail: Donald.snook@fedex.com
E-mail: Scisom@fedex.com

Counsel for Defendant FedEx Freight, Inc.
Beth Bloom, WSBA #31702

Attorney for Plaintiff

3827C South Edmunds Street

Seattle, WA 98118

Tel.: (206) 323-0409

E-mail: bbloom@bloomlawpllc.com
Co-counsel for Plaintiff David Goldstine

 

 

 

 

I declare under penalty of perjury under the laws of the state of Washington that the
foregoing is true and correct.
DATED: March 12, 2020, at Mountlake Terrace, Washington.

/s/ Kaila A. Eckert
Kaila A. Eckert

[PROPOSED] ORDER GRANTING PLAINTIFF'S MOTION TO SEAL AKW LAW, P.C.
DOCUMENTS PURSUANT TO LCR 4(g), OR IN THE 6100 219" St. Sw, Bithe 480
ALTERNATIVE, FILE REDACTED COPIES PURSUANT TO LCR 5.2 Mountlake Terrace, WA 98043

Case No. 2:18-cv-01164 MJP Tel. (206) 259-1259 / Fax (855) 925-9529

 
